 



PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this 30 day of July, 2013 (the “Effective Date”), by and between WPC SALEM, LLC,
a North Carolina limited liability company (“Seller”), and CORNERSTONE CORE
PROPERTIES REIT, INC., a Maryland corporation, or its assignee (“Buyer”).

 

1. Purchase and Sale. Seller is the optionee pursuant to the certain Option
Agreement dated as of August 16, 2012 (the “Option Agreement”), whereby Clifford
E. Hemingway (“Hemingway”), the sole owner of Shelby Health Investors, LLC, a
North Carolina limited liability company (“SHI”), granted to Charles E.
Trefzger, Jr. (“Trefzger”) the exclusive option (the “Option”) to purchase the
Property (as defined below). SHI is the owner of the Property (as defined
below). Trefzger has assigned all of its right, title and interest under the
Option Agreement to Seller pursuant to that certain Assignment of Purchase
Option dated July __, 2013 (the “Option Assignment”). Seller intends to exercise
and close on the Option contemporaneously with the closing of the transaction
contemplated herein.

 

On the terms and conditions set forth herein, Seller shall sell, assign,
transfer, convey and deliver to Buyer and Buyer shall purchase from Seller its
interest in the following, which are hereinafter referred to collectively as the
“Property”:

 

(a) The improvements located on the Real Property, consisting of one (1)
assisted living facility as described in Schedule 1(a) attached hereto (the
“Facility”) currently owned by SHI, and all right, title and interest of Seller
in and to the items described in (a) through (f) herein;

 

(b) All of the real estate on which the Facility is situated, together with all
tenements, easements, appurtenances, privileges, rights of way, and other rights
incident thereto, all building and improvements and any parking lot to the
Facility located thereon situated in the State of North Carolina (the “State”),
which is described in Exhibit A attached hereto and made a part hereof by this
reference (collectively, the “Real Property”);

 

(c) All of the tangible personal property, inventory, equipment, machinery,
supplies including drugs and other supplies, spare parts, furniture,
furnishings, warranty claims, contracts, including but not limited to supply
contracts, contracts rights, intellectual property, including but not limited to
patents, trade secrets, and all rights and title to the names under which the
Facility operates, mailing lists, customer lists, vendor lists, resident files,
books and records owned by the Seller, who may retain copies of same, and shall
have reasonable access to such books and records after the Closing as required
for paying taxes and responding to legal inquiry, as such personal property is
described in Schedule 1(c) attached hereto (collectively, the “Personal
Property”);

 

(d) All transferable licenses, permits, certifications, assignable guaranties
and warranties in favor of Seller, approvals or authorizations and all
assignable intangible property not enumerated herein which is used by the Seller
in connection with the Facility, and all other assets whether tangible or
intangible; provided, that Seller shall retain all licenses required to be
retained by Seller in order to operate the current business within the Facility;

 



1

 

 

(e) All trade names or other names commonly used to identify the Facility and
all goodwill associated therewith. The intent of the parties is to transfer to
Buyer only such name(s) and goodwill associated with the Facility itself and not
with Seller or any affiliate of Seller, so as to avoid any interference with the
unrelated business activities of Seller; and

 

(f) All telephone numbers used in connection with the operation of the Facility,
and to the extent not described above, all goodwill of Seller associated with
the Facility (the items described in clauses (e) and (f) above are collectively
referred to as “Intangibles”).

 

2. Excluded Assets. Seller’s cash, investment securities, bank account(s) and
accounts receivable, and deposits attributable and relating to the operation of
the Facility, and Seller’s corporate minute books and corporate tax returns,
partnership records, and other corporate and partnership records shall be
excluded from the Facility sold by Seller to Buyer hereunder as well as Seller’s
real property not identified in Schedule 1(a) (the “Excluded Assets”).

 

3. Purchase Price; Deposits. The following shall apply with respect to the
Purchase Price of the Property:

 

(a) The purchase price (the “Purchase Price”) payable by Buyer to Seller for the
Property is Four Million Five Hundred Thousand and 00/100 Dollars
($4,500,000.00).

 

(b) Intentionally deleted.

 

(c) Within three (3) business days after this Agreement is fully executed by the
parties, Buyer shall deposit the sum of Twenty-Five Thousand and 00/100 Dollars
($25,000.00) as an earnest money deposit (“Initial Deposit”) with Lawyers Title
Insurance Company, at its office at 4100 Newport Place Drive, Suite 120, Newport
Beach, California 92660, Attention: Debi Calmelat (“Title Company” or “Escrow
Agent”) and Escrow Agent will deposit it into an interest-bearing account with
the interest for the benefit of Buyer. In addition, if Buyer has not terminated
this Agreement on or before the expiration of the Due Diligence Period (defined
below), then Buyer shall deposit with Escrow Agent an additional Twenty-Five
Thousand and 00/100 Dollars ($25,000.00) (“Additional Deposit”) within three (3)
business days following the expiration of the Due Diligence Period (the Initial
Deposit and the Additional Deposit are collectively referred to as the
“Deposits”). Interest earned on the Deposit shall be paid to the party entitled
to such amount as provided in this Agreement.

 

(d) At Closing, the Deposit shall be credited against the Purchase Price and
Buyer shall deposit the balance of the Purchase Price in Cash to the Escrow
Agent.

 

(e) Buyer shall not assume or pay, and Seller shall continue to be responsible
for, any and all debts, obligations and liabilities of any kind or nature, fixed
or contingent, known or unknown, of Seller not expressly assumed by Buyer in
this Agreement. Specifically, without limiting the foregoing, Buyer shall not
assume any obligation, liability, cost, expense, claim, action, suit or
proceeding pending as of the Closing, nor shall Buyer assume or be responsible
for any subsequent claim, action, suit or proceeding arising out of or relating
to any such other event occurring, with respect to the manner in which Seller
conducted its business at the Facility, on or prior to the date of the Closing
Date. In addition, Buyer shall not assume successor liability obligations to
Medicaid, HMO or any other third party payer programs or be responsible for
recoupment’s, fines, or penalties required to be paid to such parties as a
result of the operation of the Facility prior to the Closing Date by Seller or
the Facility’s operator, Shelby AL Holdings, LLC (the “Operator”).

 



2

 

 

4. Closing. The closing of the purchase and sale transaction pursuant to this
Agreement (“Closing”) shall occur on the date that is thirty (30) days after the
expiration of the Due Diligence Period (“Closing Date”). The Closing shall take
place through Seller’s delivery of a special warranty deed and Buyer’s delivery
of cash or immediately available funds through an escrow agreement (the
“Escrow”) to be established with the Escrow Agent pursuant to form escrow
instructions which shall be modified to be consistent with the terms and
provisions of this Agreement, and which shall be mutually agreed upon by the
parties hereto.

 

5. Conveyance. Title to the Facility shall be conveyed by Seller to Buyer by a
special warranty deed and bill of sale in form agreed to by the parties prior to
the end of the Due Diligence Period, as defined herein. Fee simple indefeasible
title to the Real Property and title to the Personal Property, shall be conveyed
from Seller to Buyer or Buyer’s nominee in “AS-IS, WHERE-IS” condition, free and
clear of all liens, charges, easements and encumbrances of any kind, other than:

 

(a) Liens for real estate taxes or assessments not yet due and payable;

 

(b) The standard printed exceptions included in the PTR, as defined in
Section 14(a) herein; unless objected to in writing by Buyer during the Due
Diligence Period;

 

(c) Such exceptions that appear in the PTR and that are either waived or
approved by Buyer in writing pursuant to Section 14(b) herein;

 

(d) Liens or encumbrances caused by the actions of Buyer but not those caused by
the actions of Seller; and

 

(e) Those matters identified as Permitted Exceptions on the attached Exhibit B.

 

The items described in this Section 5 are sometimes collectively referred to as
the “Permitted Exceptions.”

 

6. Buyer’s Due Diligence.

 

(a) Buyer shall have sixty (60) days from the Effective Date to complete Buyers
Due Diligence (the “Due Diligence Period”); provided, however, that if Seller
does not deliver the Due Diligence Items in the time frames set forth in Section
10(a)(v) below, the Due Diligence Period shall be extended on a day-by-day basis
for each day of delay in delivery of the Due Diligence Items beyond the time
periods set forth in Section 10(a)(v) below. Seller shall obtain the consent of
SHI to Buyer’s entry on the Real Property and the Facility as provided herein.
During the Due Diligence Period, Seller shall permit the officers, employees,
directors, agents, consultants, attorneys, accountants, lenders, appraisers,
architects, investors and engineers designated by Buyer and representatives of
Buyer (collectively, the “Buyer’s Consultants”) access to, and entry upon the
Real Property and the Facility to perform its normal and customary due
diligence, including, without limitation, the following (collectively, the “Due
Diligence Items”):

 



3

 

 

(i) Review of vendor contracts (“Contracts”) and leases (“Leases”) to which the
Facility (or the Seller, on behalf of the Facility) is a party, as set forth on
Schedule 8(f) attached hereto;

 

(ii) Conduct environmental investigations (including a Phase 1 Environmental
Audit);

 

(iii) Inspection of the physical structure of the Facility;

 

(iv) Review of current PTR, as defined in Section 14 herein, and underlying
documents referenced therein;

 

(v) Review of ALTA Survey, as defined in Section 14 herein, for the Facility;

 

(vi) Inspection of the books and records of the Facility and that portion of the
Seller’s books and records which pertain to the Facility;

 

(vii) Review of the Due Diligence Items, as described in Schedule 10(a)(v)
attached hereto, to be provided by Seller within five (5) business days
following the Effective Date;

 

(viii) Conduct such other inspections or investigations as Buyer may reasonably
require relating to the ownership, operation or maintenance of the Facility;

 

(ix) Review of resident files, agreements, and any other documentation regarding
the residents of the Facility, which review shall in all events be subject to
all applicable laws, rules and regulations concerning the review of medical
records and other types of patient records;

 

(x) Review of files maintained by the State relating to the Facility;

 

(xi) Review of all drawings, plans and specifications and all engineering
reports for the Facility in the possession of or readily available to Seller;

 

(xii) Seller will furnish copies of all environmental reports, property
condition reports, appraisals, title reports and ALTA Survey (or surveys) that
it currently has in its possession;

 

(xiii) Review copies of currently effective written employment manuals or
written employment policies and/or procedures have been provided to or for
employees; and

 

(xiv) Review of the Option Agreement, the Exercise Notice (as defined below) and
all amendments and modifications thereto.

 



4

 

 

Notwithstanding the foregoing provisions of this Subsection, in the event Seller
fails to deliver all Due Diligence Items listed in Schedule 10(a)(v) on or
before the time set forth in Subsection (a)(vii) above, then the Due Diligence
Period shall be deemed extended on a day-to-day basis until Seller completes
such delivery of the Due Diligence Items to Buyer.

 

(b) Buyer agrees and acknowledges that: (i) Buyer will not disclose the Due
Diligence Items or any other materials received from Seller pursuant to this
Agreement (the “Property Information”) or any of the provisions, terms or
conditions thereof, or any information disclosed therein or thereby, to any
party outside of Buyer’s organization, other than Buyer’s Consultants whom shall
also not disclose the Property Information to third parties; (ii) the Property
Information is delivered to Buyer solely as an accommodation to Buyer; (iii)
Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of any matters set out in or disclosed by the Property
Information; and(iv) except as expressly contained in this Agreement, Seller has
not made and does not make any warranties or representations of any kind or
nature regarding the truth, accuracy or completeness of the information set out
in or disclosed by the Property Information.

 

(c) All due diligence activities of Buyer at the Facility shall be scheduled
with Seller upon two (2) business days prior notice. Reviews, inspections and
investigations at the Facility shall be conducted by Buyer in such manner so as
not to disrupt the operation of the Facility.

 

(d) Buyer may, at its sole cost, obtain third party engineering and physical
condition reports and Phase I Environmental Audits covering the Facility,
certified to Buyer, prepared by an engineering and/or environmental consultants
acceptable to Buyer; provided, no inspection by Buyer’s Consultants shall
involve the taking of samples or other physically invasive procedures (such as a
Phase II environmental audit) without the prior written consent of Seller, which
consent shall not be unreasonably withheld or delayed. Notwithstanding anything
to the contrary contained in this Agreement, Buyer shall indemnify, defend (with
counsel acceptable to Seller) and hold Seller and its employees and agents, and
each of them, harmless from and against any and all losses, claims, damages and
liabilities, without limitation, attorneys’ fees incurred in connection
therewith) arising out of or resulting from Buyer’ or Buyer’s Consultant’s
exercise of its right of inspection as provided for in this Section 6; provided,
however, such indemnification shall not extend to matters merely discovered by
Buyer and/ or the acts or omissions of Seller or any third party. The
indemnification obligation of Buyer under this Section 6 shall survive the
termination of this Agreement indefinitely. Following any audit or inspection as
provided for herein, Buyer shall return the Real Property and the Facility to
the condition in which they existed immediately prior to such audit or
inspection.

 

(e) If the results of the foregoing inspections and audits are not acceptable to
Buyer in its sole and absolute discretion, Buyer may, upon notice to Seller
given on or before 5:00 p.m. (Pacific Time) on the last day of the Due Diligence
Period, terminate this Agreement, and in such event, neither party shall have
any further rights and obligations under this Agreement, except for obligations
which expressly survive the termination of this Agreement. Failure of Buyer to
deliver written notice of approval prior to 5:00 p.m. (Pacific Time) on the last
day of the Due Diligence Period shall be deemed to constitute Buyer’s
disapproval of the matters described in this Section 6(a). If this Agreement
shall be terminated prior to Closing, upon Seller’s request, Buyer shall
promptly return or destroy all copies of the Due Diligence Items.

 



5

 

 

(f) During the Due Diligence Period, Buyer shall obtain, at Buyer’s election, a
third party inspection report with respect to each Facility (the Inspection
Report”). If the Inspection Report recommends any critical repairs (the
“Critical Repairs”) be made to any Facility, Buyer shall provide Seller with
written notice of the same prior to the expiration of the Due Diligence Period,
and the Critical Repairs shall be listed on a new Schedule 6(f) to be attached
to the Agreement. Seller shall make all Critical Repairs listed in the
Inspection Report to such Facility at least ten (10) business days prior to the
Closing, at Seller’s sole cost and expense (not to exceed One Hundred Thousand
Dollars ($100,000) (“Seller’s Critical Repair Cap”)). Buyer shall be responsible
for any Critical Repair costs for any Facility over the Seller’s Critical Repair
Cap. Seller shall deliver to Buyer a completion letter or similar notice
documenting the completion of the repairs (the “Repair Completion Notice”)
executed by Seller and Seller’s contractor and/or architect who performed and/or
supervised the construction of the repairs. The Critical Repairs shall be
constructed in a workmanlike manner and in accordance with all applicable laws.

 

7. Prorations; Closing Costs; Possession; Post Closing Assistance.

 

(a) There will be no prorations at the Closing and Operator, its successors or
assigns shall remain responsible for all taxes, costs and expenses relating to
the Facility following the Closing pursuant to the Post Closing Lease (as
defined in Section 12(a)(v)).

 

(b) Seller shall pay any state, county and local transfer taxes arising out of
the transfer of the Real Property.

 

(c) Buyer shall pay the cost of the standard owner’s title insurance policy, as
described in this Agreement. Buyer shall also pay the cost of any lender’s
policy for Buyer’s lender, any title endorsements requested by Buyer and its
lender and the cost of updating or obtaining new Surveys. Seller and Buyer shall
equally share the fees of Escrow Agent. All other costs associated with title
and survey matters shall be paid in accordance with Forsyth County (and local)
custom and practice.

 

(d) Buyer and Seller shall each pay their own attorney’s fees. Buyer shall pay
for all costs of review of the Due Diligence Items and its additional due
diligence inspection costs including, without limitation, the cost of any
environmental reports.

 

(e) On the Closing Date, the Operator, or its successor, Shelby House, LLC shall
retain possession of the Facility pursuant to the Post Closing Lease.

 

8. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer that:

 

(a) Legality.

 



6

 

 

(i) Organization, Corporate Powers, Etc. Seller has the full power, authority
and legal right (A) to execute and deliver, and perform and observe the
provisions of this Agreement and each Transaction Document, as defined herein,
to which he is a party, (B) to transfer good, indefeasible title to the Property
to Buyer free and clear of all liens, claims and encumbrances except for
Permitted Exceptions (as defined in Section 5 hereof), and (C) to carry out the
transactions contemplated hereby and by such other instruments to be carried out
by him. Seller is the sole owner of the right to purchase the Property pursuant
to the Option Agreement, and has the full legal power and authority to perform
the terms of the Option Agreement.

 

(ii) Due Authorization, Etc. This Agreement and the Closing Documents
(collectively the “Transaction Documents”), and the Option Agreement have been,
and each instrument provided for herein or therein to which Seller is a party
will be, when executed and delivered as contemplated hereby authorized, executed
and delivered by Seller and the Transaction Documents and the Option Agreement
constitute, and each such instrument will constitute, when executed and
delivered as contemplated hereby, legal, valid and binding obligations of Seller
and enforceable in accordance with their terms.

 

(iii) Governmental Approvals. To the best of Seller’s knowledge, no consent,
approval or other authorization (other than corporate or other organizational
consents which have been obtained), or registration, declaration or filing with,
any court or governmental agency or commission is required for the due execution
and delivery of any of the Transaction Documents to which Seller is a party or
for the validity or enforceability thereof against such party other than the
recording or filing for recordation of the North Carolina form Special Warranty
Deed (the “Deed”) which recordings shall be accomplished at Closing.

 

(iv) Other Rights. Except for the Option, no right of first refusal, option or
preferential purchase or other similar rights are held by any person with
respect to any portion of the Property. Neither Seller, nor SHI, has alienated,
encumbered, transferred, leased, assigned or otherwise conveyed its interest in
the Option Agreement, and neither party shall enter into any such agreement
prior to the Close of Escrow.

 

(v) No Litigation. Except as set forth on Schedule 8(a)(v) attached hereto,
Seller has not been served with summons with respect to any actions or
proceedings pending or, to Seller’s actual knowledge, no such actions or
proceedings are threatened, against Seller before or by any court, arbitrator,
administrative agency or other governmental authority, which (A) individually or
in the aggregate, are expected, in the reasonable judgment of Seller, to
materially and adversely affect Seller’s ability to carry out any of the
transactions contemplated by any of the Transaction Documents or (B) otherwise
involve any portion of the Property including, without limitation, the Facility.

 

(vi) No Conflicts. Neither the execution and delivery of the Transaction
Documents or the Option Agreement, to which Seller is a party, compliance with
the provisions thereof, nor the carrying out of the transactions contemplated
thereby will result in (A) a breach or violation of (1) any material law or
governmental rule or regulation applicable to Seller now in effect, (2) any
material judgment, settlement agreement, order or decree of any court,
arbitrator, administrative agency or other governmental authority binding upon
Seller, or (3) any material agreement or instrument to which Seller is a party
or by which Seller or his respective properties are bound; (B) the acceleration
of any obligations of Seller; or (C) the creation of any lien, claim or
encumbrance upon any properties or assets of Seller.

 



7

 

 

(b) Property.

 

As of the Effective Date and the Closing Date, except as set forth on
Schedule 8(b):

 

(i) Seller has no actual knowledge of and has not received any notice of, and to
Seller’s knowledge, SHI has not received any notice of, outstanding deficiencies
or work orders of any authority having jurisdiction over any portion of the
Property;

 

(ii) Seller has no actual knowledge of and has not received any notice of, and
to Seller’s knowledge, SHI has not received any notice of any claim, requirement
or demand of any licensing or certifying agency supervising or having authority
over the Facility to rework or redesign it in any material respect or to provide
additional furniture, fixtures, equipment or inventory so as to conform to or
comply with any law which has not been fully satisfied;

 

(iii) Seller has not received any notice from, and to Seller’s knowledge, SHI
has not received any notice from, any governmental authority of any material
violation of any law applicable to any portion of the Real Property or to the
Facility;

 

(c) Condemnation. There is no pending or, to the actual knowledge of Seller,
threatened condemnation or similar proceeding or assessment affecting the Real
Property, nor, to the actual knowledge of Seller, is any such proceeding or
assessment contemplated by any governmental authority, and to Seller’s
knowledge, SHI has not received any notice with respect to any pending or
threatened condemnation.

 

(d) Hazardous Substances. Except as disclosed on Schedule 8(d), which includes a
list of all environmental reports provided by Seller to Buyer in connection with
this Agreement (the “Seller Environmental Reports”), to Seller’s actual
knowledge, there has been no production, storage, manufacture, voluntary or
involuntary transmission, use, generation, treatment, handling, transport,
release, dumping, discharge, spillage, leakage or disposal at, on, in, under or
about the Real Property of any Hazardous Substances by SHI, or any affiliate or
agent thereof, except in strict compliance with all applicable Laws. To Seller’s
actual knowledge and except as disclosed on Schedule 8(d), there are no
Hazardous Substances at, on, in, under or about the Real Property in violation
of any Law, and to Seller’s actual knowledge, there is no proceeding or inquiry
by any federal, state or local governmental agency with respect thereto. For
purposes of this Agreement, “Hazardous Substances” shall mean any hazardous or
toxic substances, materials or wastes, including, without limitation, those
substances, materials and wastes listed in the United States Department of
Transportation Table (49 CFR 172.1 01) or by the Environmental Protection Agency
as hazardous substances (40 CFR Part 302 and amendments thereto) or such
substances, materials and wastes which are or become regulated under any
applicable local, state or federal law (collectively, “Laws”), including,
without limitation, any material, waste or substance which is (i) a hazardous
waste as defined in the Resource Conservation and Recovery Act of 1976, as
amended (42 U.S.C. § 6901 et seq.); (ii) a pollutant or contaminant or hazardous
substance as defined in the Comprehensive Environmental Response. Compensation
and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); (iii) a
hazardous substance pursuant to § 311 of the Clean Water Act (33 U.S.C. § 1251,
et seq., 33 U.S.C. § 1321) or otherwise listed pursuant to § 307 of the Clean
Water Act (33 U.S.C. § 1317); (iv) a hazardous waste pursuant to § 1004 of the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.); (v)
polychlorinated biphenyls (PCBs) as defined in the Federal Toxic Substance
Control Act, as amended (15 U.S.C. § 2501 et seq.); (vi) hydrocarbons, petroleum
and petroleum products; (vii) asbestos; (viii) formaldehyde or medical or
biohazardous waste; (ix) radioactive substances; (x) flammables and explosives;
(xi) any state statutory counterparts to those federal statutes listed herein;
or (vii) any other substance, waste or material which could presently or at any
time in the future require remediation at the behest of any governmental agency.
Any reference in this definition to Laws shall include all rules and regulations
which have been promulgated with respect to such Laws.

 



8

 

 

(e) Brokers. Neither Seller nor Buyer has dealt with any broker or finder in
connection with the transactions contemplated hereby. Each party represents and
warrants to the other party that it has not dealt with any broker, salesman,
finder or consultant with respect to this Agreement or the transactions
contemplated hereby. Each party agrees to indemnify, protect, defend, protect
and hold the other party harmless from and against all claims, losses, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges resulting from such indemnifying party’s breach of
the foregoing representation. The provisions of this Section 8(e) shall survive
the Closing or earlier termination of this Agreement.

 

(f) Leases and Contracts. Schedule 8(f) is a list of all Leases and Contracts
relating to the Facility to which Seller or SHI is a party or by which Seller or
SHI may be bound. Seller has made or will promptly make available to Buyer true,
complete and accurate copies of all Leases and Contracts including, without
limitation, any modifications thereto. All of the Leases and Contracts are in
full force and effect without claim of material default there under, and, except
as may be set forth on Schedule 8(f).

 

(g) Financial Statements. Schedule 8(g) contains (i) the balance sheets of the
Operator for the last three (3) fiscal years ending prior to the date of this
Agreement (audited if available and unaudited to the extent audited statements
are not available) and the unaudited balance sheets for each of the past three
(3) fiscal quarters completed prior to the date of this Agreement and (ii) the
related consolidated statements of income, results of operations, changes in
members’ equity and changes in financial position with respect to each such
period as compared with the immediately prior period (collectively, the
“Financial Statements”). The Financial Statements taken as a whole (A) fairly
present the financial condition and results of operation of the Operator for the
periods indicated, (B) are true, accurate, correct and complete in all material
respects, and (C) except as stated in Schedule 8(g) (or in the notes to the
Financial Statements) have been prepared in accordance with the Operator’s tax
basis reporting, as consistently applied. Except as disclosed in Schedule 8(g),
or otherwise disclosed in writing to Buyer, to Seller’s actual knowledge neither
Seller, as to the Facility, nor is the Facility obligated for or subject to any
material liabilities, contingent or absolute, and whether or not such
liabilities would be disclosed in accordance with tax basis reporting, and
Schedule 8(g) sets forth all notes payable, other long term indebtedness and, to
Seller’s actual knowledge, all other liabilities to which the Facility and the
Real Property are or at Closing (and following Closing) will be subject, other
than new indebtedness obtained by Buyer in connection with its purchase of the
Property. Seller has received no notice of default under any such instrument.

 



9

 

 

(h) Interests in Competitors, Suppliers and Customers. Other than the Operator
and except as set forth on Schedule 8(h), or in Schedule 1(a) as constituting a
part of the Facility, neither Seller nor SHI has any interest in any property
used in the operation of, or holds an interest in, any competitor, supplier or
customer of Seller or the Facility.

 

(i) No Foreign Persons. Seller is not a foreign person within the meaning of
Sections 897 or 1445 of the Code, nor is Seller a U.S. Real Property Holding
Company within the meaning of Section 897 of the Code.

 

(j) Licensure. As of the date hereof, except as set forth on Schedule 8(j)
attached hereto, there is no action pending or, to the actual knowledge of
Seller, recommended by the appropriate state agency to revoke, withdraw or
suspend any license to operate the Facility, or certification of the Facility,
or any material action of any other type with regard to licensure or
certification. The Facility is operating and functioning as an assisted living
and memory care facility without any waivers from a governmental agency
affecting the Facility except as set forth in Schedule 8(j), and is fully
licensed for an assisted living and memory care facility, as applicable, by the
State for the number of beds and licensure category set forth in Schedule 1(a)
hereto. Schedule 8(j) attached hereto contains a complete and accurate list of
all life safety code waivers or other waivers affecting the Facility.

 

(k) Regulatory Compliance.

 

(i) Seller, SHI or the Operator has duly and timely filed all reports and other
items required to be filed (collectively, the “Reports”) with respect to any
cost based or other form of reimbursement program or any other third party payor
(including without limitation, Medicaid, medically indigent assistance, Blue
Cross, Blue Shield, any health maintenance, preferred provider, independent
practice or other healthcare related organizations, peer review organizations,
or other healthcare providers or payors) (collectively, “Payors”) and have
timely paid all amounts shown to be due thereon. At the time of filing, to
Seller’s actual knowledge, each Report was true, accurate and complete. To
Seller’s actual knowledge, all rights and obligations of the Facility or Seller
or SHI under such Reports are accurately reflected or provided for in the
Financial Statements.

 

(ii) Except as set forth in Schedule 8(k) attached hereto, (A) neither Seller
nor, to Seller’s actual knowledge, the Operator or SHI is delinquent in the
payment of any amount due under any of the Reports for the Facility, (B) there
are no written or threatened proposals by any Payors for collection of amounts
for which Seller, SHI or the Facility could be liable, (D) there are no current
or pending claims, assessments, notice, proposal to assess or audits of Seller,
SHI or Operator or the Facility with respect to any of the Reports, and, to
Seller’s actual knowledge, no such claims, assessments, notices, or proposals to
assess or audit are threatened, and (D) neither Seller, SHI nor Operator has
executed any presently effective waiver or extension of the statute of
limitations for the collection or assessment of any amount due under or in
connection with any of the Reports with respect to the Facility.

 



10

 

 

(iii) Except as set forth in Schedule 8(k) attached hereto, neither Seller, SHI
nor the Operator has received notice of failure to comply with all applicable
Laws, settlement agreements, and other agreements with any state or federal
governmental body relating to or regarding the Facility (including all
applicable environmental, health and safety requirements), and Seller or the
Operator has and maintains all permits, licenses, authorizations, registrations,
approvals and consents of governmental authorities and all health facility
licenses, accreditations, Medicaid, and other Payor certifications necessary for
its activities and business including the operation of the Facility as currently
conducted. Each health facility license, Medicaid and other Payor
certifications, Medicaid provider agreement and other agreements with any Payors
is in full force and effect without any waivers of any kind (except as disclosed
in Schedule 8(k)) and has not been amended or otherwise modified, rescinded or
revoked or assigned nor, to Seller’s actual knowledge, (A) is there any
threatened termination, modification, recession, revocation or assignment
thereof, (B) no condition exists nor has any event occurred which, in itself or
with the giving of notice, lapse of time or both would result in the suspension,
revocation, termination, impairment, forfeiture, or non-renewal of any
governmental consent applicable to Seller or to the Facility or of any
participation or eligibility to participate in any Medicaid, or other Payor
program and (C) there is no claim that any such governmental consent,
participation or contract is not in full force and effect.

 

(l) Regulatory Surveys. Seller shall deliver to Buyer, in the manner required
pursuant to the terms of this Agreement, complete and accurate copies of the
survey or inspection reports made by any governmental authority with respect to
the Facility during the calendar years 2009, 2010, 2011 and year-to-date 2012.
To the best of Seller’s knowledge, after diligent investigation, and except as
shown on Schedule 8(l), all exceptions, deficiencies, violations, plans of
correction or other indications of lack of compliance in such reports have been
fully corrected and there are no bans or limitations in effect, pending or
threatened with respect to admissions to the Facility nor any licensure
curtailments in effect, pending or threatened with respect to the Facility.
Seller shall continue to deliver all such surveys, inspection reports as and
when same are received and/or filed as the case may be prior to the Closing.

 

(m) Licensed Bed/Current Rate Schedule. As of the Effective Date, Schedule 8(m)
sets forth (i) the number of licensed beds and the number of operating beds in
the Facility, (ii) the current standard private rates charged by the Facility to
all of its residents, and (iii) the number of beds or units presently occupied
in, and the occupancy percentage at, the Facility, including the current rates
charged by the Facility for each such occupied bed or unit. Neither Seller nor
the Operator has any life care arrangement in effect with any current or future
resident.

 

(n) Operations. The Facility is adequately equipped and includes sufficient and
adequate numbers of furniture, furnishings, equipment, consumable inventory, and
supplies to operate the Facility as is presently operated by Seller. Personal
Property used to operate the Facility and to be conveyed to Buyer is free and
clear of liens, security interests, encumbrances, leases and restrictions of
every kind and description, except for Permitted Encumbrances and any liens,
security interests and encumbrances to be released at Closing.

 



11

 

 

(o) No Misstatements, Etc. To the best of Seller’s knowledge, neither the
representations and warranties of Seller stated in this Agreement, including the
Exhibits and the Schedules attached hereto, nor the Due Diligence Items or any
certificate or instrument furnished or to be furnished to Buyer by Seller in
connection with the transactions contemplated hereby, contains or will contain
any untrue or misleading statement of a material fact.

 

(p) Option Agreement. Seller has provided to Buyer, a true, correct and complete
copy of the Option Agreement (including all amendments), and all material
notices and other communications between Seller and Hemingway and/or SHI. The
Option Agreement is in full force and effect, and is binding on Hemingway and
Seller and has not been modified or amended. Neither Hemingway nor Seller is in
breach or default under the Option Agreement, and there is no fact or
circumstance existing, which, with the passage of time, giving of notice, or
both, would constitute a breach of default by either party under the Option
Agreement.

 

(q) Supplementation of Schedules; Change in Representations and Warranties.
Seller shall have the continuing right and obligation to supplement and amend
the Schedules herein on a regular basis including, without limitation,
Schedule 8(g), and Seller’s warranties and representations required hereunder,
as necessary or appropriate (i) in order to make any representation or warranty
not misleading due to events, circumstances or the passage of time or (ii) with
respect to any matter hereafter arising or discovered up to and including the
Closing Date, but Buyer shall not be deemed to have approved such supplemental
Schedules unless Buyer expressly acknowledges approval of same in writing. In
the event Seller amends any such Schedules, or Buyer or Seller gains actual
knowledge prior to the Closing that any representation or warranty made by the
other party contained in this Section 8 is otherwise untrue or inaccurate, such
party shall, within five (5) days after gaining such actual knowledge but in any
event prior to the Closing, provide the other party with written notice of such
inaccuracy, whereupon the noticed party shall promptly commence, and use its
best efforts to prosecute to completion, the cure of such matter, to the extent
any such matter is curable. If any such matter is not curable within reason and
is material, in Buyer’s reasonable business judgment, Buyer shall have the right
to terminate this Agreement upon written notice to Seller within five (5)
business days of receipt or delivery of such notice, as applicable, on the same
basis as set forth in Section 13(a) if during the Due Diligence Period and in
Section 13(b)(i)(i) herein if after expiration of the Due Diligence Period.

 

(r) Survival of Representations and Warranties; Updates. The representations and
warranties of Seller in this Agreement shall not be merged with the Deed at the
Closing and shall survive the Closing for the period of one (1) year provided
such warranties shall be deemed made as of the date provided; provided, Seller
understands and agrees that the Post Closing Lease, shall provide for a
lengthier period of survival with respect to certain matters referenced therein.

 

9. Representations and Warranties of Buyer. Buyer hereby warrants and represents
to Seller that:

 

(a) Organization, Corporate Powers, Etc. Buyer is a limited liability company,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified and in good standing in each other state or jurisdiction
in which the nature of its business requires the same except where a failure to
be so qualified does not have a material adverse effect on the business,
properties, condition (financial or otherwise) or operations of that person.
Buyer has full power, authority and legal right (i) to execute and deliver, and
perform and observe the provisions of this Agreement and each Transaction
Document to which it is a party, and (ii) to carry out the transactions
contemplated hereby and by such other instruments to be carried out by Buyer
pursuant to the Transaction Documents.

 



12

 

 

(b) Due Authorization, Etc. The Transaction Documents have been, and each
instrument provided for herein or therein to which Buyer is a party will be,
when executed and delivered as contemplated hereby, duly authorized, executed
and delivered by Buyer and the Transaction Documents constitute, and each such
instrument will constitute, when executed and delivered as contemplated hereby,
legal, valid and binding obligations of the Buyer enforceable in accordance with
their terms.

 

(c) Governmental Approvals. To Buyer’s actual knowledge, no consent, approval or
other authorization (other than corporate or other organizational consents which
have been obtained), or registration, declaration or filing with, any court or
governmental agency or commission is required for the due execution and delivery
of any of the Transaction Documents to which Buyer is a party or for the
validity or enforceability thereof against such party.

 

(d) No Litigation. Except as set forth on Schedule 9(a)(iv) attached hereto,
neither Buyer nor its registered agent for service of process has been served
with summons with respect to any actions or proceedings pending or, to Buyer’s
actual knowledge, no such actions or proceedings are threatened, against Buyer
before or by any court, arbitrator, administrative agency or other governmental
authority, which individually or in the aggregate, are expected, in the
reasonable judgment of Buyer, to materially and adversely affect Buyer’s ability
to carry out any of the transactions contemplated by any of the Transaction
Documents.

 

(e) No Conflicts. Neither the execution and delivery of the Transaction
Documents to which Buyer is a party, compliance with the provisions thereof, nor
the carrying out of the transactions contemplated thereby to be carried out by
such party will result in (i) a breach or violation of (A) any material law or
governmental rule or regulation applicable to Buyer now in effect, (B) any
provision of any Buyer’s organizational documents, (C) any material judgment,
settlement agreement, order or decree of any court, arbitrator, administrative
agency or other governmental authority binding upon Buyer, or (D) any material
agreement or instrument to which Buyer is a party or by which Buyer or its
respective properties are bound; (ii) the acceleration of any obligations of
Buyer; or (iii) the creation of any lien, claim or encumbrance upon any
properties or assets of Buyer.

 

(f) No Misstatements, Etc. To the best of Buyer’s knowledge, neither the
representations and warranties of Buyer stated in this Agreement, including the
Exhibits and the Schedules attached hereto, nor any certificate or instrument
furnished or to be furnished to Seller by Buyer in connection with the
transactions contemplated hereby, contains or will contain any untrue or
misleading statement of a material fact.

 

(g) Survival of Representations and Warranties; Updates. The representations and
warranties of Buyer in this Agreement shall not be merged with the Deed at the
Closing and shall survive the Closing for the period of one (1) year.

  

13

 

 

10. Covenants of Seller. Seller covenants with respect to the Facility as
follows:

 

(a) Pre-Closing. Between the date of this Agreement and the Closing Date, except
as contemplated by this Agreement or with the prior written consent of Buyer,
which shall not be unreasonably withheld, conditioned or delayed:

 

(i) Seller shall use its best efforts to cause the Operator to operate the
Facility diligently, in accordance with the Operator’s obligations under its
lease or other arrangement with Seller, and only in the ordinary course of
business and consistent with past practice.

 

(ii) Seller shall use its best efforts to prevent the Operator from making any
material change in the operation of the Facility, and shall prevent the Operator
from selling or agreeing to sell any items of machinery, equipment or other
assets of the Facility, or otherwise entering into any agreement affecting the
Facility, except in the ordinary course of business;

 

(iii) Seller shall use its best efforts to prevent the Operator from entering
into any Lease or Contract or commitment affecting the Facility, except for
Leases or Contracts entered into in the ordinary course of business;

 

(iv) During normal business hours and consistent with Section 6(c) herein,
Seller shall provide Buyer or its designated representative with access to the
Facility upon prior notification and coordination with Seller and the Operator;
provided, Buyer shall not materially interfere with the operation of the
Facility. At such times Seller and the Operator shall permit Buyer to inspect
the books and records of the Facility;

 

(v) Within five (5) business days following the execution of this Agreement by
the parties, Seller shall deliver to Buyer the due diligence items described on
the Due Diligence List attached hereto as Schedule 10(a)(v) (the “Due Diligence
Items”); provided, in the event certain Due Diligence Items (“Unavailable
Items”) are not readily accessible to Seller, Seller may identify the
Unavailable Items by written notice to Buyer within such five (5) business day
period and shall use its best efforts to deliver all Unavailable Items to Buyer
as promptly as possible, but in no event more than ten (10) business days
following the execution of this Agreement. If Buyer requests additional items
not included on Schedule 10(a)(v), it will do so by written request delivered by
Seller and Seller will use its best efforts to provide such information within
five (5) business days within receipt of the request; and, provided further,
Seller shall continue to cause Operator to deliver to Buyer, following the
expiration of the Due Diligence Period, financial reports showing, among other
things, the EBITDAR (defined below) for the Facility for the trailing six (6)
month annualized operations for any given period. The term “EBITDAR” means
“earnings before interest, taxes, depreciation, amortization and rent and
reserves (reserves meaning additions to capital reserves).”

 

(vi) Seller shall use its best efforts to prevent the Operator from moving
residents from the Facility, except (a) to any other facility which is owned by
Seller and constitutes part of the Property as defined herein, (b) for health
treatment purposes or otherwise at the request of the resident, family member or
other guardian or (c) upon court order or the request of any governmental
authority having jurisdiction over the facility;

 



14

 

 

(vii) Seller shall use commercially reasonable efforts to cause the Operator to
retain the services and goodwill of the employees of the Operator until the
Closing;

 

(viii) Seller shall maintain in force, or shall cause the Operator to maintain
in force, the existing hazard and liability insurance policies, or comparable
coverage, for the Facility as are in effect as of the date of this Agreement;

 

(ix) Seller shall, and shall cause the Operator, to file all returns, reports
and filings of any kind or nature, including but not limited to, cost reports
referred to in this Agreement, required to be filed by Seller or the Operator on
a timely basis and shall timely pay all taxes or other obligations and
liabilities or recoupments which are due and payable with respect to the
Facility in the ordinary course of business with respect to the periods Seller
or Operator operated the Facility;

 

(x) Seller shall cause the Operator (a) to maintain all required operating
licenses in good standing, (b) to operate the Facility in accordance with its
current business practices and (c) to promptly notify Buyer in writing of any
notices of material violations or investigations received from any applicable
governmental authority;

 

(xi) Seller shall use commercially reasonable efforts to cause the Operator to
make all customary repairs, maintenance and replacements required to maintain
its Facility in substantially the same condition as on the date of Buyer’s
inspection thereof, ordinary wear and tear excepted;

 

(xii) Seller shall promptly notify Buyer in writing of any Material Adverse
Change, as defined herein, of which Seller becomes aware in the condition or
prospects of the Facility including, without limitation, sending Buyer copies of
all surveys and inspection reports of all governmental agencies received after
the date hereof and prior to Closing, promptly following receipt thereof by the
Operator. For purposes of this Agreement, a “Material Adverse Change” shall
mean: (i) a decrease in the adjusted rolling six (6) month EBITDAR to less than
Four Hundred Seventy-Five Thousand and 00/100 Dollars ($475,000.00), or (ii)
loss of licensure, or (iii) loss of Medicaid participation, or (iv) any adverse
action by a governmental agency which, with the passage of time, would
reasonably be expected to materially affect in a negative manner licensure at
the Facility, or any adverse action in the Facility which would reasonably be
expected to materially affect in a negative manner the Facility’s participation
or eligibility to participate in any Medicaid, or other Payor program, unless
appropriate corrective action has been taken by the Operator, in the ordinary
course of business, or (v) failure to settle with the appropriate governmental
authority, or to satisfy on or before the Closing (either directly with such
governmental authority or by funds escrowed by Seller for such purposes) all
claims for reimbursements, recoupments, taxes, fines or penalties which may be
due to any governmental authority having jurisdiction over the Facility, or (vi)
the occurrence of a title or survey defect occurring after the date of this
Agreement which would reasonably be expected to adversely affect the ability of
Buyer to operate the assisted living and memory care facility at its Facility or
to obtain financing for the Facility, or (vii) the commencement of any third
party litigation which interferes with Seller’s ability to close the
transactions contemplated by this Agreement, or (viii) any damage, destruction
or condemnation affecting the Facility in which the estimate of damage exceeds
$100,000 and such damage or destruction has not been repaired, or Buyer as not
otherwise waived such condition prior to Closing. In the event of any occurrence
described in clause (iv) above, Operator shall deliver a copy of the Plan of
Correction or otherwise notify Buyer in writing of the planned action, and such
Plan of Correction or other corrective action which has been approved by the
applicable regulatory agency or agencies.

 



15

 

 

(xiii) Seller agrees to cause the Operator to remedy any compliance deficiency
cited in any written notice from, or in any settlement agreement or other Plan
of Correction or other agreement with, any state governmental body, or in the
event of state proceedings against the Operator or the Facility, or receipt by
the Operator of such notice prior to the Closing Date, of any condition which
would affect the truth or accuracy of any representations or warranties set
forth in this Agreement by Seller; provided, however, in the event a physical
plant deficiency is cited which Seller has insufficient time to remedy before
the Closing Date, in accordance with the approval of the appropriate state
agency, then the same shall be deemed remedied when the costs of correcting said
deficiency (based upon reasonable estimates from established vendors selected by
Seller and Buyer and approved by Seller and by Buyer, in its sole and absolute
discretion) shall be held back in the Escrow at the Closing and not released to
Seller until such deficiency is corrected by Seller; and, provided further, a
non-physical plant deficiency which cannot be remedied prior to the Closing, in
accordance with the approval of the appropriate state agency, will be deemed to
be remedied for purposes of this Section if such Operator develops a Plan of
Correction addressing the deficiency(ies) and such Plan of Correction is
approved by the applicable State agency. Seller shall use its best efforts to
remedy any such deficiency subsequent to the Closing which is to be remedied as
a result of a Plan of Correction filed by Seller or the Operator prior to the
Closing, and Buyer shall cooperate with such efforts by Seller; provided, Seller
shall bear all costs associated with such remedy. In the event any such Plan of
Correction agreed to by Seller and Operator prior to the Closing is not approved
by the applicable State agency subsequent to Closing, Seller shall promptly use
its best efforts, and shall cause such Operator to use its best efforts, to
amend the Plan of Correction in such a manner that is necessary to obtain
acceptance by the State of the amended Plan of Correction as soon as practicable
after submittal. Notwithstanding any other provision of this Agreement, the
obligation of Seller pursuant to this Subsection 10(a)(xiii) shall survive the
Closing for such period of time as is necessary to remedy such deficiency.

 

(xiv) Seller shall, at its cost and on or before Closing, obtain payoffs or
other lender documentation required to obtain timely releases of financing
statements and tax and judgment liens affecting or relating to the Facility
which have been filed or recorded in the State with the Office of the Secretary
of State and the appropriate County Recorder’s Office.

 

(xv) Seller shall promptly comply with any notices of violations received
relating to the Facility and shall deliver to Buyer a copy of any such notice
received and evidence of compliance with such notice.

 

(xvi) Seller shall complete the Critical Repairs in accordance with Section 6(f)
of this Agreement.

 



16

 

 

(xvii) Seller shall provide to Buyer immediately upon receipt copies of any and
all notices of default given by Hemingway to Seller. Seller will continue to
strictly comply with all terms and provisions of the Option Agreement, and
Seller will not do or permit anything to be done, the doing of which, or refrain
from doing anything the omission of which, will be ground for declaring a
termination or forfeiture of the Option Agreement. Seller will not terminate,
amend, extend, assign, transfer or otherwise modify the Option Agreement without
the prior written consent of Buyer. Seller agrees that Buyer shall have the
right, but not the obligation, to cure any defaults by Seller under the Option
Agreement, and upon Seller’s default under the Option Agreement, Buyer shall
have the right to require Seller to assign to Buyer the Option Agreement, and
Buyer may pursue any and all rights and remedies under this Agreement.

 

(b) Closing. On or before the Closing Date, Seller shall deliver the following
documents to Escrow Agent relating to the Facility (“Closing Documents”):

 

(i) One (1) original executed Deed for the Facility, in recordable form;

 

(ii) Two (2) original executed counterparts of the Post Closing Lease;

 

(iii) Two (2) original executed counterparts of the bill of sale for the
Personal Property (“Bill of Sale”), an assignment of Seller’s interest in the
Contracts and Leases (“Assignment of Contracts and Leases”), and other
instruments of transfer and conveyance in form and substance to be agreed upon
prior to the expiration of the Due Diligence Period transferring and assigning
to Buyer the Real Property, Personal Property and the Intangibles to be
transferred as provided herein with respect to the Facility (“Instruments of
Assignment”);

 

(iv) One (1) original of the executed Repair Completion Notice for the Facility
to the extent not previously delivered to Buyer.

 

(v) One (1) original executed certificate executed by Seller confirming that
Seller’s representations and warranties continue to be true and correct in all
material respects, or stating how such representations and warranties are no
longer true and correct (“Seller’s Confirmation”);

 

(vi) All contractor’s and manufacturer’s guaranties and warranties, if any, in
Seller’s possession relating to the Facility (collectively, the “Warranties”),
which delivery will be made by leaving such materials at the Facility; and

 

(vii) Two (2) original executed counterparts of each of the FIRPTA Certificate,
escrow agreements and other documents required by the Title Company in
connection with the transactions contemplated by this Agreement (collectively,
the “Title Company Documents”).

 

(viii) A copy of the fully executed deed and other documents (including a bill
of sale and assignment of contracts and leases) evidencing the transfer of the
Property from SHI to Seller (the “SHI Transfer Documents”).

 

(ix) A copy of the notice by which Seller exercises its right to purchase the
Property pursuant to the Option Agreement (the “Exercise Notice”).

 



17

 

 

11. Covenants of Buyer. Buyer hereby covenants as follows:

 

(a) Pre-Closing. Between the date hereof and the Closing Date, except as
contemplated by this Agreement or with the consent of Seller, Buyer agrees that
Buyer shall not take any action inconsistent with its obligations under this
Agreement or which could hinder or delay the consummation of the transaction
contemplated by this Agreement. Between the date hereof and the Closing Date,
Buyer agrees that Buyer shall not (i) make any commitments to any governmental
authority, (ii) enter into any agreement or contract with any governmental
authority or third parties, or (iii) alter, amend, terminate or purport to
terminate in any way any governmental approval or permit affecting the Real
Property, Personal Property or the Facility, which would be binding upon Seller,
the Real Property, the Facility or Personal Property after any termination of
this Agreement.

 

(b) Closing. On or before the Closing Date, Buyer shall deposit the following
with Escrow Agent:

 

(i) The Purchase Price in accordance with the requirements of this Agreement;

 

(ii) Two (2) original executed counterparts of the Post Closing Lease;

 

(iii) Two (2) original executed counterparts of each of the Instruments of
Assignment requiring Buyer’s signature;

 

(iv) One (1) original executed certificate executed by Buyer confirming that
Buyer’s representations and warranties continue to be true and correct in all
material respects, or stating how such representations and warranties are no
longer true and correct (“Buyer’s Confirmation”); and

 

(v) Two (2) original executed counterparts of each of the Title Company
Documents requiring Buyer’s signature.

 

12. Conditions to Closing.

 

(a) Conditions to Buyer’s Obligations. All obligations of Buyer under this
Agreement are subject to the reasonable satisfaction and fulfillment, prior to
the Closing Date, of each of the following conditions. Anyone or more of such
conditions may be waived in writing by Buyer.

 

(i) Seller’s Representations, Warranties and Covenants. Seller’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein, shall be true at the date hereof and as of the
Closing Date as though such representations, warranties and covenants were then
again made, except to the extent that Buyer has discovered, or Seller has
provided Buyer with written notice (the “Supplemental Notice”) prior to Closing
that Seller has just become aware, that a representation is untrue or
inaccurate, and Buyer nevertheless elects not to terminate this Agreement at the
expiration of the Due Diligence Period, or, if the Supplemental Notice is
delivered after the Due Diligence Period, Buyer elects to proceed with closing
the transaction despite such inaccuracy, whereupon Buyer will be deemed to have
waived any right of recourse or damages against Seller resulting from such
inaccuracy disclosed in the Supplemental Notice. Upon receipt of a Supplemental
Notice from Seller after the expiration of the Due Diligence Period, Buyer shall
have the right to (a) terminate this Agreement upon written notice to Seller
within five (5) days after receipt of the Supplemental Notice, or (b) elect to
proceed with closing the transaction as set forth in this Agreement. If Seller
provides Buyer with a Supplemental Notice within ten (10) business days of
Closing, then Buyer shall have the right, at its option and upon written notice
to Seller, to extend the Closing Date for up to ten (10) business days in order
to analyze and review the issues disclosed in the Supplemental Notice.

 



18

 

 

(ii) Seller’s Performance. Seller shall have performed all of its obligations
and covenants under this Agreement that are to be performed prior to or at
Closing.

 

(iii) Damage and Condemnation. Prior to the Closing Date, no portion of the
Facility shall have been damaged or destroyed by fire or other casualty where
the estimate of damage to the Facility exceeds 10% of the Purchase Price, or
proceedings be commenced or threatened to take or condemn any material part of
the Real Property or improvements comprising a Facility by any public or
quasi-public authority under the power of eminent domain. A proceeding shall be
deemed to be “material” if such condemnation or taking (i) relates to the
material taking or closing of any right of access to any Real Property or the
Facility, (ii) cause the Real Property or the Facility to become non-conforming
with then current legal requirements governing such Real Property or Facility,
(iii) results in the loss of parking that is material to the operation of the
Facility, or (iv) result in the loss of value in excess of 10% of the Purchase
Price, in Buyer’s reasonable judgment. If the Facility shall have been so
damaged or destroyed, Seller shall deliver prompt written notice of such
condemnation, damage or destruction to Buyer. In the event Buyer waives this
condition, by written notice to Seller within fifteen (15) business days of
receipt of notice of such proceeding, and the Closing occurs, Seller shall
assign to Buyer all its right to any insurance proceeds in connection therewith.
If proceedings shall be so commenced or threatened to take or condemn the Real
Property or the Facility or portion thereof prior to Closing, and if Buyer
waives this condition and the Closing occurs, Seller shall pay or assign to
Buyer all Seller’s right to the proceeds of any condemnation award in connection
thereof.

 

(iv) Absence of Litigation. No action or proceeding shall have been instituted,
threatened or, in the reasonable opinion of Buyer, is likely to be instituted
before any court or governmental body or authority the result of which could
prevent or make illegal the acquisition by Buyer of the Facility, or the
consummation of the transaction contemplated hereby, or which could materially
and adversely affect the Facility or the business or prospects of the Facility.

 

(v) Form of Post Closing Lease. Prior to the expiration of the Due Diligence
Period, Operator and Buyer shall have agreed upon the form of the post closing
lease (the “Post Closing Lease”) between Buyer, as landlord, and Shelby House,
LLC, as tenant. The Post Closing Lease shall be in substantially the form
attached hereto and incorporated herein by reference as Exhibit C.

 

(vi) No Material Adverse Change. No Material Adverse Change shall have occurred
in the Facility.

 



19

 

 

(vii) Removal of Personal Property Liens. Seller shall have removed (or shall
have sufficient payoff or other documents to remove such liens) all personal
property liens which are related to the Facility and the Facility shall be free
and clear of all liens, claims and encumbrances other than Permitted Exceptions
once such payoffs are made at Closing.

 

(viii) Title Insurance Policies. Title Company shall be prepared to issue the
(i) Owners Title Insurance Policy for the Facility as of the Closing Date, with
coverage in the amount of the Purchase Price for the Facility, insuring Buyer as
owner of the Facility subject only to the Permitted Exceptions, and (ii) ALTA
Title Insurance Policy for the Facility as of the Closing Date, with coverage in
the amount of the allocable portion of Buyer’s loan from Buyer’s lender
(“Lender”), insuring Lender’s lien against the Facility subject only to such
exceptions as may be approved by Lender, and with such endorsements as may be
required by Lender.

 

(ix) Close of Escrow Under Option Agreement. All conditions under the Option
Agreement shall have been satisfied, Seller shall have closed escrow under the
Option Agreement, and Seller shall be prepared to convey title to the Property
to Buyer as provided in this Agreement.

 

(x) Close of Escrow Under Purchase Agreement for Hamlet House and Carteret.
Concurrently herewith, Buyer, as buyer, and certain affiliates of Seller, as
seller, are entering into a Purchase and Sale Agreement (the “Hamlet/Newport
Purchase Agreement”) with respect to the purchase and sale of certain assisted
living and memory care facilities located at (i) 632 Freeman Mill Road, Hamlet,
NC, (the “Hamlet Facility”) and (ii) 3020 Market Street, Newport, NC 28570 (the
“Newport Facility”). The close of escrow under the Hamlet/Newport Purchase
Agreement shall be an express condition to Buyer’s obligation to close under
this Agreement.

 

(b) Conditions to Seller’s Obligations. All obligations of Seller under this
Agreement are subject to the fulfillment, prior to the Closing Date, of each of
the following conditions. Any one or more of such conditions may be waived by
Seller in writing.

 

(i) Buyer’s Representations, Warranties and Covenants. Buyer’s representations,
warranties and covenants contained in this Agreement or in any certificate or
document delivered in connection with this Agreement or the transactions
contemplated herein shall be true at the date hereof and as of the Closing Date
as though such representations, warranties and covenants were then again made.

 

(ii) Buyer’s Performance. Buyer shall have performed its obligations and
covenants under this Agreement that are to be performed prior to or at Closing.

 

(iii) Absence of Litigation. No action or proceeding shall have been instituted,
threatened or, in the reasonable opinion of Seller, is likely to be instituted
before any court or governmental body or authority the result of which could
prevent or make illegal the acquisition by Buyer of the Facility, or the
consummation of the transaction contemplated hereby, or which could materially
and adversely affect the Facility or the business or prospects of the Facility.

 



20

 

 

(iv) No Actions. There shall be no action pending or recommended by the
appropriate state agency to revoke, withdraw or suspend any license to operate
the Facility or the certification of the Facility, or any action of any other
type with regard to licensure or certification or with respect to Medicaid
provider billing agreements necessary to operate the Facility.

 

(v) Execution of Post Closing Lease and Form of Post Closing Lease. Prior to the
expiration of the Due Diligence Period, Operator and Buyer shall have agreed
upon the form of the Post Closing Lease. Further, it shall be a condition to
Closing that Operator and Buyer execute the Post Closing Lease simultaneously
with Closing.

 

(vi) Purchase of Property by Seller. Seller shall have successfully exercised
and closed on the Option.

 

13. Termination; Defaults.

 

(a) Termination For Failure of Condition. Either party may terminate this
Agreement for non-satisfaction or failure of a condition to the obligation of
either party to consummate the transaction contemplated by this Agreement
(including, without limitation, Buyer’s election to disapprove the condition of
the title or the Survey pursuant to Section 14 herein), unless such matter has
been satisfied or waived by the date specified in this Agreement or by the
Closing Date (as same may be extended by the parties to allow the parties to
satisfy or waive conditions to close in the manner provided in this Agreement).
In the event of such a termination, Escrow Agent shall promptly return (i) to
Buyer, all funds of Buyer in its possession, including the Deposit and all
interest accrued thereon, and (ii) to Seller and Buyer, all documents deposited
by them respectively, which are then held by Escrow Agent. Thereafter, neither
party shall have any continuing obligation or liability to the other party
except for any such matters that expressly survive the Closing or termination of
this Agreement, as provided herein. The provisions of this Section 13(a) are
intended to apply only in the event of a failure of condition, as set forth
herein, which is not the result of a default by either party, but which shall
not apply in the event the non-terminating party is in default of its
obligations under this Agreement.

 



21

 

 

(b) Termination For Cause.

 

(i) If the Agreement is terminated by Seller because Buyer fails to consummate
the Closing as a result of a default by Buyer under this Agreement, Seller’s
sole and exclusive remedy prior to the Closing Date shall be to terminate this
Agreement by giving written notice of termination to Buyer and Escrow Agent,
whereupon (A) Escrow Agent shall promptly release to Seller the Deposit, and all
interest accrued thereon, (B) Escrow Agent shall return to Buyer and Seller all
documents deposited by them respectively, which are then held by Escrow Agent,
(C) the parties shall be released and relieved of all obligations to each other
under this Agreement, except for provisions that expressly survive termination
as provided herein (including without limitation, indemnification provisions),
(D) Buyer shall return to Seller all documents received by it during the course
of its Due Diligence and (E) Buyer shall have no further right to purchase the
Property or legal or equitable claims against Seller (except for any breach by
Seller of provisions that survive termination) and/or the Property. Buyer shall
have no liability to Seller under any circumstances for any speculative,
consequential or punitive damages. Without limiting the other provisions of this
Agreement, Buyer acknowledges that the provisions of this Subsection are a
material part of the consideration being given to Seller for entering into this
Agreement and that Seller would be unwilling to enter into this Agreement in the
absence of the provisions of this Subsection. The provisions of this Subsection
shall survive any termination of this Agreement. With respect to any action by
Seller against Buyer or by Buyer against Seller commenced after the Closing
Date, Seller and Buyer expressly waive any right to any speculative,
consequential, or punitive damages. The parties acknowledge and agree that
Seller’s actual damages as a result of Buyer’s default would be difficult or
impossible to ascertain and that the deliveries and payments provided for in
this paragraph constitute reasonable compensation for its actual damages. Seller
and Buyer acknowledge that they have read and understand the provisions of this
Section 13(b)(i) and by their initials below agree to be bound by its terms.

 

         Sellers’ Initials   Buyer’s Initials      

(ii) Buyer shall have the right to terminate this Agreement in the event Seller
defaults in the performance of its obligations under this Agreement, or in the
event Hamlet Health Investors, LLC and/or Newport Health Investors, LLC,
defaults in the performance of their respective obligations under the
Hamlet/Newport Purchase Agreement. If this Agreement is terminated by Buyer
because Seller has defaulted in the performance of its obligations under this
Agreement, and/or a default by Hamlet Health Investors, LLC and/or Newport
Health Investors, LLC, under the Hamlet/Newport Purchase Agreement, Buyer’s sole
and exclusive remedies prior to the Closing Date shall be either: (A) to
terminate this Agreement by giving written notice of termination to Seller and
Escrow Agent and pursue any and all remedies for Buyer’s out-of-pocket costs
(including attorneys’ fees and court costs), attributable to the termination of
this Agreement and supported by documentary evidence, excluding any speculative
or punitive damages, whereupon (i) Escrow Agent shall promptly return to Buyer
the Deposit, and all interest accrued thereon, and (ii) Escrow Agent shall
return to Seller and Buyer all documents deposited by them respectively, which
are then held by Escrow Agent, or (B) to pursue the remedy of specific
performance of Seller’s obligation to perform its obligations under this
Agreement. Seller shall have no liability to Buyer under any circumstances for
any speculative, consequential or punitive damages. Without limiting the other
provisions of this Agreement, Seller acknowledges that the provisions of this
Subsection are a material part of the consideration being given to Buyer for
entering into this Agreement and that Buyer would be unwilling to enter into
this Agreement in the absence of the provisions of this Subsection. The
provisions of this Subsection shall survive any termination of this Agreement.
With respect to any action by Buyer against Seller or by Seller against Buyer
commenced after the Closing Date, Buyer and Seller expressly waive any right to
any speculative, consequential, punitive or special damages including, without
limitation, lost profits. Seller and Buyer acknowledge that they have read and
understand the provisions of this Section 13.2(b) and by their initials below
agree to be bound by its terms.

 

      Sellers’ Initials   Buyer’s Initials      

 



22

 

 

(c) General. In the event a party elects to terminate this Agreement such party
shall deliver a notice of termination to the other party.

 

14. Surveys and PTR.

 

(a) Buyer has previously obtained a preliminary title report (the “PTR”)
covering the Real Property and the Facility dated prior to the date of this
Agreement, together with legible copies of any and all instruments referred to
in the PTR as constituting exceptions to title of the Real Property (the “Title
Documents”).

 

(b) Seller shall have delivered to Buyer a copy of the existing survey, if any,
in Seller’s possession for the Facility (“Survey”) in accordance with
Section 10(a)(v) herein. Buyer shall be responsible for obtaining an update of
the Survey or new Survey, at Buyer’s sole cost (“New Survey”). On or before ten
(10) business days prior to the expiration of the Due Diligence Period, Buyer
shall notify Seller and the Title Company (“Buyer’s Title Notice”) of any
objections which Buyer may have to the PTR and/or Survey. If Buyer objects to
any matters (other than the Permitted Exceptions, as defined herein) which, in
Buyer’s determination, might adversely affect the ability of Buyer to operate
the Facility, Seller shall use its reasonable business efforts to cure same, but
shall not be obligated to cure matters other than to obtain the release (at
Closing) of the existing mortgage and other monetary liens caused by Seller
which may be released by payment of the mortgage payoff or lien amount from
Seller’s Closing proceeds (collectively, “Monetary Liens”). If Seller delivers
written notice to Buyer (“Seller’s Title Notice”), on or before the expiration
of the Due Diligence Period that Seller is willing to remove any exceptions
objected to by Buyer, then Seller shall be obligated to remove such exceptions
on or prior to the Closing and such exceptions shall not be Permitted
Exceptions. If Seller does not provide Buyer with Seller’s Title Notice or
Seller’s Title Notice does not provide for Seller’s agreement to remove all
exceptions objected to by Buyer, then Buyer shall have the right to terminate
this Agreement prior to the expiration of the Due Diligence Period or waive
Buyer’s objection to any exceptions Seller has not agreed to remove with such
exceptions becoming Permitted Exceptions upon Buyer waiving its due diligence
contingency. Buyer shall, promptly following the execution of this Agreement,
commence to use its best efforts to obtain the New Survey as soon as
practicable. Notwithstanding the foregoing provisions of this Subsection (b),
Buyer shall have the right to object, promptly upon learning of any such new
matters during the Due Diligence Period, to any matters raised in the New Survey
which were not addressed in the Survey, and the parties shall cooperate with the
Title Company, during the Due Diligence Period and as promptly as possible
following the delivery of Buyer’s objections to such new matters in the New
Survey, to resolve any such matters to Buyer’s satisfaction. The Due Diligence
Period shall not be extended for resolution of any such matters in the New
Survey.

 

15. Cooperation. Following the execution of this Agreement, Buyer and Seller
agree that if any event should occur, either within or without the knowledge or
control of Buyer or Seller, which would prevent fulfillment of the conditions to
the obligations of any party hereto to consummate the transaction contemplated
by this Agreement, each such party shall use reasonably commercial efforts to
cure or to cause the cure of the same as expeditiously as possible. In addition,
each party shall cooperate fully with each other in preparing, filing,
prosecuting, and taking any other actions with respect to, any applications,
requests, or actions which are or may be reasonable and necessary to obtain the
consent of any governmental instrumentality or any third party or to accomplish
the transaction contemplated by this Agreement.

 



23

 

 

16. Indemnification.

 

(a) Indemnification Provisions.

 

(i) Subject to the limitation on damages contained in Section 13(b)(ii) hereof,
Seller hereby agrees to indemnify, protect, defend and hold harmless Buyer and
its officers, directors members shareholders tenants, successors and assigns
harmless from and against any and all claims, demands, obligations, losses,
liabilities, damages, recoveries and deficiencies (including interest, penalties
and reasonable attorneys’ fees, costs and expenses) which any of them may suffer
as a result of: (A) any material breach of or material inaccuracy in the
representations and warranties, or breach, non-fulfillment or default in the
performance of any of the conditions, covenants and agreements, of Seller
contained in this Agreement or in any certificate or document delivered by
Seller pursuant to any of the provisions of this Agreement, unless Seller cures
such matter in the manner provided in Section 8(p) herein or (B) the failure to
discharge any federal, state or local tax liability, or to pay any other
assessments, recoupments, claims, fines, penalties or other amounts or
liabilities accrued or payable with respect to any activities of SHI prior to
the Closing Date (whether brought before or after the Closing Date), or (C) any
obligation which is expressly the responsibility of Seller under this Agreement,
or (D) any amounts required to cure citation violations issued by any state
health or human services authority on the Facility relating to any period prior
to the Closing Date (whether brought before or after the Closing Dates), or (E)
any claim by any employee of SHI or Operator relating to any period of
employment prior to the Closing Date (whether brought before or after the
Closing Date), or (F) the existence against the Real Property of any mechanic’s
or materialmen’s claims resulting from the action or inaction of SHI or anyone
acting under authority of SHI, including Operator, or (G) any other cost, claim
or liability arising out of or relating to events (other than as a result of the
actions of Buyer or Buyer’s Consultants) or SHI’s ownership, operation or use of
the Facility prior to the Closing Date. Any amount due under the aforesaid
indemnity shall be due and payable by Seller within 30 days after demand
thereof. Seller shall have the right to contest any such claims, liabilities or
obligations as provided herein.

 

(ii) Subject to the limitation on damages contained in Section 13(b)(i) hereof,
Buyer hereby agrees to indemnify, protect, defend and hold harmless Seller and
its officers, directors, members, shareholders and tenants harmless from and
against any and all claims, demands, obligations, losses, liabilities, damages,
recoveries and deficiencies (including interest, penalties and reasonable
attorneys’ fees, costs and expenses) which any of them may suffer as a result
of: (A) any material breach of or material inaccuracy in the representations and
warranties, or breach, non-fulfillment or default in the performance of any of
the conditions, covenants and agreements, of Buyer contained in this Agreement
or in any certificate or document delivered by Buyer pursuant to any of the
provisions of this Agreement, unless Buyer cures such matter in the manner
provided in Section 8(p) herein, or (B) the existence against the Real Property
of any mechanic’s or materialmen’s claims arising from actions of Buyer or
Buyer’s Consultants prior to the Closing, or (C) any claim by any employee of
Buyer relating to any period after the Closing Date, or (D) any other cost,
claim or liability arising out of or relating to events (other than as a result
of Seller, Operator, Seller’s lessee or Seller’s consultants) of Buyer’s
ownership, operation or use of the Facility after the Closing Date, or (E) any
obligation which is expressly the responsibility of Buyer under this Agreement.
Any amount due under the aforesaid indemnity shall be due and payable by Buyer
within thirty (30) days after demand therefor. Buyer shall have the right to
contest any such claims, liabilities or obligations as provided herein or any
other cost, claim or liability arising out of or relating to events or Buyer’s
ownership, operation or use of the Facility after the Closing Date.

 



24

 

 

(iii) The parties intend that all indemnification claims be made as promptly as
practicable by the party seeking indemnification (the “Indemnified Party”).
Whenever any claim shall arise for indemnification hereunder, the Indemnifying
Party shall promptly notify the party from whom indemnification is sought (the
“Indemnitor”) of the claim, and the facts constituting the basis for such claim
(the “Indemnification Claim”). Failure to notify the Indemnitor will not relieve
the Indemnitor of any liability that it may have to the Indemnified Party,
except to the extent the defense of such action is materially and irrevocably
prejudiced by the Indemnified Party’s failure to give such notice.

 

(iv) An Indemnitor shall have the right to defend against an Indemnification
Claim, with counsel of its choice reasonably satisfactory to the Indemnified
Party, if (a) within fifteen (15) days following the receipt of notice of the
Indemnification Claim the Indemnitor notifies the Indemnified Party in writing
that the Indemnitor will indemnify the Indemnified Party from and against the
entirety of any damages the Indemnified Party may suffer resulting from,
relating to, arising out of, or attributable to the Indemnification Claim, (b)
the Indemnitor provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnitor will have the financial
resources to defend against the Indemnification Claim and pay, in cash, all
damages the Indemnified Party may suffer resulting from, relating to, arising
out of, or attributable to the Indemnification Claim, (c) the Indemnification
Claim involves only money damages and does not seek an injunction or other
equitable relief, (d) settlement of, or an adverse judgment with respect to, the
Indemnification Claim is not in the good faith judgment of the Indemnified Party
likely to establish a precedential custom or practice materially adverse to the
continuing business interests of the Indemnified Party, and (e) the Indemnitor
continuously conducts the defense of the Indemnification Claim actively and
diligently.

 

(v) So long as the Indemnitor is conducting the defense of the Indemnification
Claim in accordance with Section 16(a)(iv), then (A) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Indemnification Claim, (B) the Indemnified Party shall not
consent to the entry of any order or finalization of any tentative settlement,
the only condition of which is the consent of the Indemnified Party thereto,
with respect to the Indemnification Claim without the prior written consent of
the Indemnitor (not to be withheld unreasonably), and (C) the Indemnitor will
not consent to the entry of any order or finalization of any tentative
settlement, the only condition of which is the consent of the Indemnified Party
thereto, with respect to the Indemnification Claim without the prior written
consent of the Indemnified Party (not to be unreasonably withheld or delayed,
provided that it will not be deemed to be unreasonable for an Indemnified Party
to withhold its consent with respect to (i) any breach of any law, order or
permit, (ii) any violation of the rights of any person, or (iii) any matter
which Indemnified Party believes could have a material adverse effect on any
other actions to which the Indemnified Party or its Affiliates are party or to
which Indemnified Party has a good faith belief it may become party.
Notwithstanding the foregoing provisions of this Subsection (v), if Indemnified
Party refuses its consent to any of the matters set forth in clauses (i) through
(iii) above, the indemnity amount shall be determined as if such consent had
been given and Indemnitor shall pay over to the Indemnified Party such amount
and be absolved from any further obligation as to that particular claim;
Indemnified Party may then resolve the claim in the manner it sees fit without
further recourse against Indemnitor.

 



25

 

 

(vi) Each party hereby consents to the non-exclusive jurisdiction of any
governmental body, arbitrator, or mediator in which an action is brought against
any Indemnified Party for purposes of any Indemnification Claim that an
Indemnified Party may have under this Agreement with respect to such action or
the matters alleged therein, and agrees that process may be served on such party
with respect to such claim anywhere in the world, provided however, that any
venue relating to any claim or proceeding arising out of this Agreement or any
other agreement between Sellers and Buyer shall be the State and the laws of the
State shall apply.

 

(b) Insurance Proceeds. In determining the amount of damages for which either
party is entitled to assert an Indemnification Claim, the amount of any such
claims or damages shall be determined after deducting therefrom the amount of
any insurance coverage or proceeds or other third party recoveries received by
such other party in respect of such damages. If an indemnification payment is
received by the Indemnified Party in respect of any damages and the Indemnified
Party later receives insurance proceeds or other third party recoveries in
respect of such damages, the Indemnified Party shall immediately pay to the
Indemnifying Party a sum equal to the lesser of the actual amount of net
insurance proceeds or other third party recoveries (remaining after recovery
costs and expenses) or the actual amount of the indemnification payment
previously paid by or on behalf of the Indemnified Party.

 

(c) No Incidental, Consequential and Certain Other Damages. An Indemnitor shall
not be liable to an Indemnified Party for incidental, consequential, enhanced,
punitive or special damages unless such damages are included in a third-party
claim and such Indemnified Party is liable to the third party claimant for such
damages.

 

(d) Indemnification if Negligence of Indemnity; No Waiver of Rights or Remedies.

 

Each Indemnified Party’s rights and remedies set forth in this Agreement shall
survive the Closing or other termination of this Agreement, shall not be deemed
waived by such Indemnified Party’s consummation of the Closing of the sale
transactions (unless the Indemnified Party has knowledge of the existence of an
Indemnification Claim at Closing and decides to proceed with Closing) and will
be effective regardless of any inspection or investigation conducted by or on
behalf of such Indemnified Party or by its directors, officers, employees, or
representatives or at any time (unless such inspection or investigation reveals
the existence of an Indemnified Claim and such party proceeds with Closing),
whether before or after the Closing Date.

 



26

 

 

(e) Other Indemnification Provisions. A claim for any matter not involving a
third party may be asserted by notice to the Party from whom indemnification is
sought.

 

(f) Dispute Resolution. Any dispute arising out of or relating to claims for
indemnification pursuant to this Article 16 or any other dispute hereunder,
shall be resolved in accordance with the procedures specified herein, which
shall be the sole and exclusive procedure for the resolution of any such
disputes.

 

17. Notices. Any notice, request for consent or approval, election or other
communication provided for or required by this Agreement shall be in writing and
shall be delivered by hand, by air courier service, postage prepaid (certified
with return receipt requested), fax transmission or electronic transmission
followed by delivery of the hard copy of such communication by air courier
service or mail as aforesaid, addressed to the person to whom such notice is
intended to be given at such address as such person may have previously
furnished in writing to the such party’s last known address. Until receipt of
written notice to the contrary, the parties’ addresses for notices shall be:

 

To Buyer:    

Cornerstone Core Properties REIT, Inc.

c/o Cornerstone Healthcare Properties

1920 Main Street, Suite 400

Irvine, CA 92614

Attention: Kent Eikanas

Phone: (949) 812-4335

Email: KEikanas@crefunds.com

 

With a Copy to:    

Heffernan Seubert & French LLP

1075 Curtis Street

Menlo Park, CA 94025

Attention: Rachel Rosati Warner

Phone: (650) 322-2919

Email: rwarner@hsfllp.com

 

To Seller:

WPC Salem, LLC

Attn: Charles E. Trefzger, Jr.

P.O. Box 2568

Hickory, NC 28603

Phone: (828) 322-5535

Email: CET@meridiansenior.com

  

    With a Copy to:

John A. Cocklereece, Jr.

Bell, Davis & Pitt, P.A.

100 North Cherry Street, Suite 600

Winston-Salem, NC 27101

Phone: (336) 722-3700

E-mail:jcockelreece@belldavispitt.com

 

 

 

 



27

 

 

18. Sole Agreement. This Agreement constitutes the entire understanding between
the parties with respect to the transactions contemplated herein, and all prior
or contemporaneous oral agreements, understandings representations and
statement, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

19. Assignment; Successors. Neither party shall assign this Agreement without
the prior written consent of the other; provided, however, Buyer may assign all
of its rights, title, liability, interest and obligation pursuant to this
Agreement to one or more entities owned, controlled by or under common control
with Buyer. Subject to the limitations on assignment set forth above, all the
terms of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by and against the heirs, successors and assigns of the parties
hereto.

 

20. Severability. Should any one or more of the provisions of this Agreement be
determined to be invalid, unlawful or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby and each such provision shall be
valid and remain in full force and effect.

 

21. Risk of Loss. Until the Closing Date, Seller shall bear the risk of loss for
the Facility and after the Closing Date, the risk of loss of the Facility shall
be governed by the Post Closing Lease.

 

22. Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed in the State for
observance thereof.

 

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which together shall be deemed to
constitute one and the same instrument. Facsimile signature pages or
electronically transmitted signature pages shall constitute original
counterparts for all purposes.

 



28

 

 

24. Covenant Not to Compete; Non-Solicitation of Employees. For a period of
three (3) years following the Closing Date, Seller agrees (i) not to own, or
operate a long term assisted living facility which is located within a ten (10)
mile radius of the Facility and (ii) not to solicit the transfer of patients or
residents of the Facility to any long term assisted living facility which is
managed, leased or operated by any entity owned and/or controlled by any entity
owned and/or controlled by any entities of Seller within a ten (10) mile radius
of the Facility.

 

25. Exhibits and Schedules. To the extent that one or more Exhibits or Schedules
are not attached to this Agreement at the time this Agreement is executed,
Seller and Buyer agree that this Agreement is not rendered unenforceable by
reason of such fact. Seller shall provide such exhibits to Buyer during the Due
Diligence Period as promptly as possible in order to allow the parties to agree
upon such Exhibits and Schedules and to afford Buyer adequate time in which to
complete its due diligence review prior to the expiration of the Due Diligence
Period.

 

26. Prevailing Party. Subject to the limitations as otherwise set forth in this
Agreement, if an action shall be brought on account of any breach of or to
enforce or interpret any of the terms, covenants or conditions of this
Agreement, the prevailing party shall be entitled to recover from the other
party, as part of the prevailing party’s costs, reasonable attorney’s fees, the
amount of which shall be fixed by the court and shall be made a part of any
judgment rendered.

 

27. Time is of the Essence. Time is of the essence of this Agreement.

 

28. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State.

 

[Signatures on Following Pages]

 

29

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by parties
legally entitled to do so as of the day and year first set forth above.

 



  “SELLER”:                     WPC SALEM, LLC, a     North Carolina limited
liability company             By: /s/ Charles E. Trefzger, Jr.     Name: Charles
E. Trefzger, Jr.     Its: Manager                                     “BUYER”:  
          CORNERSTONE CORE PROPERTIES REIT,     INC., a Maryland corporation    
                By: /s/ Kent Eikanas          Kent Eikanas, President  



 

30

